ORDER

PER CURIAM.
AND NOW, this 25th day of November, 2008 the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue of whether Petitioner is entitled to review by the trial court of her unresolved post-trial motion for a new trial. In reversing the grant of JNOV, the Superior Court overlooked that there was an outstanding motion for lesser relief in the form of a new trial. Therefore, the order of the Superior Court reversing the trial court’s order granting Petitioner’s motion for JNOV is hereby VACATED IN PART, and the matter is remanded to the Superior Court, for remand to the trial court, for consideration of Petitioner’s unresolved motion *165for a new trial, and preparation and filing of a comprehensive opinion thereon.
Jurisdiction relinquished.